Citation Nr: 0630606	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-07 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1. The veteran died in July 2003.

2.  The cause of death shown on the official certificate of 
death was end stage cirrhosis due to or as a consequence of 
hepatitis C.

3.  The claims file shows that during the veteran's lifetime 
he was service connected for residual wounds of the back and 
abdomen evaluated as 30 percent disabling.

4.  The evidence is in approximate equipoise as to the 
question of whether the possible contraction of hepatitis C 
as a result of surgeries during service for wounds 
contributed substantially or materially to cause of death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
veteran's death was the proximate result of his military 
service.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below; no discussion of the 
VCAA is required.  

Background

The appellant has contended that her husband's death resulted 
from hepatitis he contracted as a result of surgeries for 
wounds while in service.

The Board notes that the veteran's file has been 
reconstructed and the only service medical record on file is 
the veteran's April 1969 separation examination.  This 
examination shows that the veteran had multiple fragment 
wounds of the back and abdomen with right flank hypesthesia 
and dysesthesia of the right anterior thigh.  The impression 
was probable injury or scarring around the lumbosacral 
plexus.  From this examination there is no evidence that the 
veteran was diagnosed with hepatitis C or complained of 
hepatitis C symptoms.

The veteran's DD Form 214 indicates he received the Combat 
Infantry Badge and the Purple Heart among other medals.  

Medical records from St. Vincent's Medical Center dated June 
1983 show the veteran was seen for complaints of chest 
discomfort.  It was noted that the veteran had multiple 
shrapnel wounds to this back and lower abdomen and underwent 
multiple surgeries for removal, and was hospitalized over a 
five month period.  

The record shows a RO rating decision dated November 1983 
showing the veteran's claim for an increased rating for 
residuals of wounds of the back and abdomen which were 
evaluated as 30 percent disabling.  An annotation on the 
rating decision notes that the file had been rebuilt.  

A statement from Thomas K. Mathew, M.D., dated in January 
2004 indicated that the veteran had been a patient since 1996 
and initial blood work at the time revealed elevated liver 
enzymes.  He was diagnosed with hepatitis C and died in 2003.  
The physician stated that it was his medical opinion that it 
was quite probable that the veteran acquired hepatitis C from 
the transfusion he had received during surgery for his wounds 
while in service.

Criteria

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. 1110; 38 C.F.R. 3.303.  Also, entitlement to 
service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. 1310(b); 38 C.F.R. 3.312.  
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. 3.312(c).

Analysis

Service medical records show that veteran was wounded in the 
back and abdomen and upon separation residuals were noted.  
It is evident that all records are not available and the file 
had to subsequently be rebuilt.  The November 1983 rating 
decision indicates that the veteran was service connected for 
residuals of wounds to the back and abdomen at 30 percent 
disabling.  

The Board has considered whether a further medical analysis 
of the veteran's cause of death is necessary; however, given 
the facts of the case, the Board finds that it is at least as 
likely as not that the veteran's hepatitis C which 
contributed to cause of death, was contracted as a result of 
surgeries due to combat wounds during service.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.

Accordingly, by extending the benefit of the doubt to the 
appellant, the Board finds that the evidence of record 
supports her claim for service connection for the cause of 
the veteran's death, and the claim is granted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


